                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION
OLIVIA Y., et al.                                        PLAINTIFFS
v.                        CIVIL ACTION NO. 3:04-cv-251-DCB-FKB
TATE REEVES, as Governor of
The State of Mississippi, et al.                         DEFENDANTS
                               ORDER

     Before the Court is the Plaintiffs’ Response to Defendants’

Notice of the Impact of the Novel Coronavirus (COVID-19) on

Defendants’ Obligations Under the 2nd Modified Mississippi

Settlement Agreement and Reform Plan. [ECF No. 892]. In their

Response, the Plaintiffs request that Defendants take measures

to preserve the Constitutional Rights of Children in the State’s

care, and moreover, Plaintiffs request that the Defendants

document efforts which are being made to make contact through

remote means.

     On March 26, 2020, the Defendants filed a second Notice of

the Impact of the Novel Coronavirus (“Second Notice”). The

Second Notice addresses the Plaintiff’s concerns about

documentation, stating that the Mississippi Division of Child

Protective Services has provided its caseworkers with guidance

on recording/documenting “contact made through remote means as

opposed to in-home visits.” [ECF No. 893] at 2. Defendants’


                                   1
second Notice also states that the guidance promulgated to its

caseworkers will “enable future reporting to the Monitor and

Plaintiffs with instances of where work could not be completed

because of the impact of COVID-19.” Id.

     Defendants have responded to the Plaintiffs’ primary

concerns. The only topic not addressed in the Second Notice is

the Plaintiffs’ request that the Defendants, upon return to

normal operating procedures, identify which provisions of the 2nd

MSA were impacted by COVID-19 and why COVID-19 necessitated

noncompliance with those provisions. Inasmuch as this

information cannot be provided until the full extent of the

COVID-19 is felt, the Court will address this issue at a later

date. However, the Defendants must keep diligent track of any

and all changes that are necessitated by COVID-19, so that, upon

return to normal operations, it shall be able to submit a

comprehensive report.

     SO ORDERED, this the 2nd day of April, 2020.

                                    __/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT




                                2
